           Case 2:20-cr-00243-RFB-VCF Document 26 Filed 10/29/20 Page 1 of 4




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702.388.6336
 5   Kimberly.Frayn@usdoj.gov
     Attorneys for the United States
 6

 7                           UNITED STATES DISTRICT COURT

 8                                  DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                          Case No.: 2:20-cr-243-RFB-VCFX

11                  Plaintiff,

12          v.                                          Stipulation to Continue Waiver of
                                                        Indictment, Filing of an Information,
13   RODOLFO RODRIGUEZ-SILVA,                           Initial Appearance and Arraignment and
                                                        Plea Hearing (Second Request)
14                  Defendant.

15

16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
18
     Attorney, counsel for the United States of America, and Dan Winder, Esq., counsel for
19
     Defendant Rodolfo Rodriguez-Silva, that the Court reschedule the Waiver of Indictment,
20
     Filing of an Information, Initial Appearance and Arraignment and Plea hearing currently
21
     set for October 29, 2020, at 10:00 am, to a date and time convenient to the Court but not
22
     earlier than 21 days from the current hearing date.
23
            This stipulation is entered into for the following reasons:
24
           Case 2:20-cr-00243-RFB-VCF Document 26 Filed 10/29/20 Page 2 of 4




1           1.     Defense counsel is unexpectedly unavailable due to illness and cannot appear

2    at the October 29, 2020 hearing. The Defendant wishes to have continuity of counsel and

3    therefore agrees to the requested continuance.

4           2.     Defendant is at liberty under the supervision of Pretrial Services pending the

5    preliminary hearing, which is scheduled for December 3, 2020. The continuance requested

6    herein will not disturb the preliminary hearing date.

7           3.     Pretrial Services Officer Emily McKillip, who supervises the Defendant, has

8    recently advised government counsel that the Defendant is in compliance with his release

9    conditions. The Defendant does not object to continuing the hearing.

10          4.     Accordingly, the parties jointly request that the Court reschedule the Waiver

11   of Indictment, Filing of an Information, Initial Appearance and Arraignment and Plea

12   hearing to a date and time convenient to the Court, but not earlier than 21 days from the

13   current date. The additional time requested herein is not sought for purposes of delay, but

14   merely to allow the Defendant to have continuity of counsel. Additionally, denial of this

15   request for continuance could result in a miscarriage of justice, and ends of justice served by

16   granting this request, outweigh the best interest of the public and the defendant in a speedy

17   hearing.

18          5.     This is the second request to continue the Waiver of Indictment, Filing of an

19   ///

20   ///

21   ///

22

23

24


                                                    2
           Case 2:20-cr-00243-RFB-VCF Document 26 Filed 10/29/20 Page 3 of 4




1    Information, Initial Appearance, and Arraignment and Plea hearing.

2          DATED this 28th day of October, 2020.

3                                            Respectfully submitted,

4                                             NICHOLAS A. TRUTANICH
                                              United States Attorney
5
      /s/ Dan Winder, Esq.                    /s/Kimberly M. Frayn
6     DAN WINDER                              KIMBERLY M. FRAYN
      Counsel for Defendant                   Assistant United States Attorney
7     RODOLFO RODRIGUEZ-SILVA

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                3
           Case 2:20-cr-00243-RFB-VCF Document 26 Filed 10/29/20 Page 4 of 4




1                      UNITED STATES DISTRICT COURT
2
                                 DISTRICT OF NEVADA
3

4

5    UNITED STATES OF AMERICA,                         Case No.: 2:20-cr-243-RFB-VCFX

6                   Plaintiff,

7           v.                                         [Proposed] Order on Stipulation to
                                                       Continue Waiver of Indictment, Filing
8    RODOLFO RODRIGUEZ-SILVA,                          of an Information, Initial Appearance
                                                       and Arraignment and Plea Hearing
9                   Defendant.

10

11
            Based on the stipulation of counsel, good cause appearing, and the best interest of
12
     justice being served by continuing the hearing:
13
            IT IS THEREFORE ORDERED that the Waiver of Indictment, Filing of an
14
     Information, Initial Appearance and Arraignment and Plea hearing currently scheduled on
15
                                                                              11/19/20200 at
                                                                              11/19/2021
     October 29, 2020, at the hour of 10:00 a.m., be vacated and continued to ___________
16
                 10:00 AM
     the hour of _______.
17
            DATED this 29th
                       ___ day of October, 2020.
18

19

20
                                              RICHARD F. BOULWARE, II
21                                            UNITED STATES DISTRICT JUDGE

22

23

24


                                                   4
